                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        UNITED STATES OF AMERICA,
                                                                                         Case No. 18-cv-04788-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER DENYING MOTION TO
                                                                                         VACATE JUDGMENT
                                  10       WALTER JAMES KUBON, et al.,
                                                                                         Re: Dkt. No. 73
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On May 2, 2019, this court granted plaintiff’s motion for summary judgment, Dkt.
                                  14   66, and entered a corresponding judgment, Dkt. 67. On May 17, 2019, defendants
                                  15   Walter James Kubon (also known as Water James Kubon, Jr.) and Vally Kubon (the
                                  16   “Kubons” or “defendants”) filed a notice of appeal of that order and/or judgment. Dkt. 70.
                                  17   On May 20, 2019, defendants filed a motion to vacate the court’s May 2, 2019 summary
                                  18   judgment order and the corresponding judgment. Dkt. 73.1 On May 21, 2019, the Ninth
                                  19   Circuit docketed defendants’ appeal. Dkt. 72. That appeal is still pending.
                                  20          “As a general rule, the filing of a notice of appeal divests a district court of
                                  21   jurisdiction over those aspects of the case involved in the appeal.” Stein v. Wood, 127
                                  22   F.3d 1187, 1189 (9th Cir. 1997) (citations omitted). For that reason, a district court lacks
                                  23   jurisdiction to entertain a Rule 60(b) motion filed after a notice of appeal regarding that
                                  24   same judgment. See Katzir Floor & Home Design, Inc. v. M–MLS.com, 394 F.3d 1143,
                                  25   1148 (9th Cir. 2004). “To seek Rule 60(b) relief during the pendency of an appeal, the
                                  26   proper procedure is to ask the district court whether it wishes to entertain the motion, or
                                  27

                                  28
                                       1
                                        On May 14, 2019, defendants filed a document tiled “Mandatory Judicially Noticed
                                       Prima Facie Evidence,” which also references Federal Rule of Civil Procedure 60(b).
                                  1    to grant it, and then move [the Court of Appeal], if appropriate, for remand of the case.”

                                  2    Williams v. Woodford, 384 F.3d 567, 586 (9th Cir.2004) (internal quotation marks

                                  3    omitted). Defendants have not observed that procedure. As a result, this court lacks

                                  4    jurisdiction to resolve the motion. See Katzir Floor, 394 F.3d at 1148 (vacating the district

                                  5    court's denial of a Rule 60(b) motion on the grounds that it lacked jurisdiction).

                                  6    Defendants’ motion therefore must be DISMISSED.

                                  7           Even if defendants had followed the proper procedure, the court would not be

                                  8    inclined to entertain, much less grant, defendants’ motion. “Rule 60(b) allows a party to

                                  9    seek relief from a final judgment, and request reopening of his case, under a limited set

                                  10   of circumstances including fraud, mistake, and newly discovered evidence.” Gonzalez v.

                                  11   Crosby, 545 U.S. 524, 528, 125 S.Ct. 2641, 162 L.Ed.2d 480 (2005). Here, as best the

                                  12   court can tell, defendants’ motion largely raises the same arguments this court previously
Northern District of California
 United States District Court




                                  13   rejected. That too is generally improper. Moreover, those arguments do not qualify as a

                                  14   ground for vacatur of judgment under any part of Rule 60(b).

                                  15          For the foregoing reasons, defendants’ motion to vacate judgment is DISMISSED

                                  16   and all related briefing deadlines are VACATED.

                                  17          IT IS SO ORDERED.

                                  18   Dated: May 24, 2019

                                  19
                                                                                    PHYLLIS J. HAMILTON
                                  20                                                United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
